DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 28 June 2021.
Claims 1, 8-9, 11, 16-20 have been amended and are hereby entered.
Claims 4-7 and 15 were previously canceled.
Claims 1-3, 8-13, and 16-20 are currently pending and have been examined.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-5, 8-10 are directed to an “electronic device”), method (claims 11-13, 16-17), and non-transitory computer readable medium (claims 18-20). (Step 1: Yes)  
The steps of Claims 1, 11, 18, under the broadest reasonable interpretation, include methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “a processor configured to” language of Claim 1, “by the electronic device” of Claim 11, and “a non-transitory computer readable medium…causes the at least one processor to” language of Claim 18, the limitation determine(ing) a desired numerical information based on at least one of the genetic information, the status information, or the rule information, under its broadest reasonable interpretation in the context of this claim, involves an individual making a determination of a desired number information based on genetic, status or rule information.  Similar, the limitation select(ing) at least one part of attribute information on the activity or the state based on (at least part of) the genetic information, wherein the attribute information comprises priority information on the one or more health-related data items calculated based on the genetic information, the status information, the desired numerical information, and accumulated numerical information corresponding to the activity of the state, in the context of this claim is a process that involves an individual selecting attribute information based at least in part on genetic information.     
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the (Step 2A Prong 1: Yes)
Dependent claims 2-3, 8-10, 12-13, 16-17 and 19-20 inherit the limitations that recite an abstract idea due to their dependency on Claims 1, 11 and 18, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity or the abstract idea of mental processes (through the use of generic computer components).  Claim 9 and 17 recites the limitations of comparing the accumulated numerical information and the desired numerical information, and providing a notification when a comparison result satisfies a specified condition, which involves an individual observing and thinking about actual accumulated numerical information compared to a desired number, determining when a condition has been satisfied.  Claim 10 recites the limitation of determining the desired numerical information based on at least some of the genetic information, status information and rule information, which encompasses an individual thinking about genetic, status and rule information and using this information to make a decision for a desired number.  Claim 20 recites determine the desired numerical information corresponding to the activity or state based on at least some of the genetic information, which encompasses an individual thinking about genetic information and using this information to make a decision for a desired number and 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a memory configured to store one or more health-related data items”, “a processor configured to”, “by the electronic device”, “a non-transitory computer readable medium, embodying a computer program…code that when executed…causes the at least one processor to” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0033], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtain(ing) status information corresponding to an activity or a state associated with at least one data item selected from the one or more health-related data items, obtain(ing) genetic information via a network, obtain(ing) rule information associated with the genetic information and the status information, obtain(ing) guide information associated with the one or more health-related data items based on the at least one part of the attribute information, amount to mere data gathering; recitation of a display, display(ing) the guide information through the display based on at least part of the priority information, and store/storing genetic information of the user in a Security Enhancement (SE) area of the memory amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a motion sensor comprising at least one of a GPS sensor, accelerometer, pedometer, gyro sensor or heart rate sensor, see MPEP 2106.05(h))
Examiner prospectively notes that even if a motion sensor comprising at least one of a GPS sensor, accelerometer, pedometer, gyro sensor or heart rate sensor are not simply additional elements that generally link the abstract idea to a particular technological environment or field of use, the following references demonstrate that motion sensors such as 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 8, 9, 10, 13,16, 17, 19, 20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 3, 12, 13, 16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claim  6, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtaining status information corresponding to an activity or state associated with a data item and obtaining genetic information, obtaining genetic information via a network, obtaining rule information associated with the genetic Symantec, MPEP 2106.05(d)(II)(i); a memory configured to store one or more health-related data items; store/storing the genetic information of the user in a Security Enhancement (SE) area of the memory, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 12, 13, 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, receiving genetic information from an external electronic device through a communication module and receiving encrypted data corresponding to at least some of the genetic material, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); comparing the determined desired numerical information and an accumulated numerical information corresponding to the activity or state, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing the obtained genetic information in memory and storing the genetic information in the SE area, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a motion sensor comprising at least one of a GPS sensor,  
Dependent claims 2-3, 8-10, 12-13, 16-17 and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-3, 8-13, 16-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchantaf et al (US Publication 20200260962A1) over Damani et al (US Publication 20160217266A1), further in view of Williams et al (US Publication 20160026769A1).

Regarding Claim 1, Mouchantaf discloses: 
a motion sensor comprising at least one of a global positioning system (GPS) sensor, an accelerometer, a pedometer sensor, a gyro sensor, or a heart rate sensor ([0005] “a sensor operable to produce a data stream indicative of movements of a wearer's body”; [0008] “receiving a first data set comprising measurements of bodily movements obtained from an accelerometer mounted to the user's body”; [0007] “An example apparatus for measuring cardiopulmonary data of a wearer comprises: a sensor for producing a data stream indicative of cardiac, activity classification, activity level or respiratory data” where [0046[ discloses “physiological and behavioural data may include data relating to various types of 
a display ([0010] “An example apparatus for measuring cardiopulmonary data of a wearer comprises…a display for presenting feedback…”); 
a memory configured to store one or more health-related data items ([0008] “receiving a second data set comprising genetic data associated with said user; storing said first and second data sets in respective first and second tables in a data store” – genetic data reads on “health related data items”)
and a processor configured to ([0005] “a processor configured to receive said data stream”): 
obtain, from the motion sensor, status information corresponding to an activity or a state associated with at least one data item selected from the one or more health- related data items ([0008] “An example method of providing health information to a user comprises: receiving a first data set comprising measurements of bodily movements obtained from an accelerometer mounted to the user's body”), 
obtain genetic information on the user via a network ([0008] “receiving a second data set comprising genetic data associated with said user”), 
store the genetic information of the user in […a Security Enhancement (SE) area of…] the memory ([0008] “storing said first and second data sets in respective first and second tables in a data store”, where [0008] indicates “a second data set comprising genetic data associated with said user”), 
obtain rule information associated with the genetic information and the status information ([0008] “performing a correlation analysis to identify an association between data of 
determine [a desired numerical] information based on at least one of the genetic 
information, the status information, or the rule information ([0008] “generating a recommendation by comparing said data of said first and second data set to said rule”; [0008] also discloses a correlation analysis is performed between first data (activity) and second data (genetics); see paras. [0235]-[0248], specifically: [0235] “Genetic data may be analyzed for members of that group to identify correlations of genetic data with long sleep latency. In another example, genetic data may be used to identify a group with abnormally short telomere length. Data from data acquisition device 114 may then be analyzed to identify, e.g. behavioural or physiological characteristics correlated with short telomere length. Correlations may be used to identify and provide relevant feedback to individuals, such as recommended activity changes or the like”…[0240] “the analysis performed at block 4008 may reveal that a particular genetic mutation correlates to poor sleep quality, particularly among users with activity level scores below a certain threshold”; [0247] “At block 4106, data acquired and derived for user 116 is compared with correlation rules stored at server 102 to determine if the user belongs to any groups for which correlation rules have been stored”; [0248] “feedback is created in the form of a recommendation for user 116, based on the comparison of user 116's data to the correlation rule. For example, if the user's activity score is below the threshold defined by the correlation rule, analytics engine 128 may create a recommendation saying “get more exercise to improve sleep”); 
	Mouchantaf may not explicitly disclose determining a desired numerical information based on at least one of the genetic information, status information, or rule information. Mouchantaf does disclose using this information to determine a recommendation involving a 
obtain guide information associated with the one or more health-related data items based on the at least one part of the attribute information (see paras. [0235]-[0248], specifically: [0235] “Genetic data may be analyzed for members of that group to identify correlations of genetic data with long sleep latency. In another example, genetic data may be used to identify a group with abnormally short telomere length. Data from data acquisition device 114 may then be analyzed to identify, e.g. behavioural or physiological characteristics correlated with short telomere length. Correlations may be used to identify and provide relevant feedback to individuals, such as recommended activity changes or the like”…[0240] “the analysis performed at block 4008 may reveal that a particular genetic mutation correlates to poor sleep quality, particularly among users with activity level scores below a certain threshold”; [0247] “At block 4106, data acquired and derived for user 116 is compared with correlation rules stored at server 102 to determine if the user belongs to any groups for which correlation rules have been stored”; [0248] “feedback is created in the form of a recommendation for user 116, based on the comparison of user 116's data to the correlation rule. For example, if the user's .
Mouchantaf does not explicitly disclose the following, but Damani, which is directed to systems and methods of collecting medical, genetic, fitness, environmental and nutritional data to develop personalized health and wellness programs, does teach the following: 
wherein each of the one or more health-related data items include a graphical object corresponding to an activity or a state of a user (See Damani Fig. 9: across the top of the screen, graphical objects (icons) for Health, Nutrition, DNA, Fitness are shown). 
select at least one part of attribute information on the activity or the state based on at least part of the genetic information ([0141] “Additionally, data on the user's genetic information may provide information which leads to a specific recommendation. For example, a user may be identified to have a particular genetic trait related to satiety which is known to cause a person to need to feel like they have a full stomach. If this trait is identified in the user, the health and wellness program will recommend that the user eat certain foods at certain times during the day in order to continually feel full without eating high caloric or high fat foods”, where calorie/fat content is the attribute information, eating/nutrition is the activity/status, and genetic trait related to satiety is at least some of the genetic information), wherein the attribute information comprises priority information on the one or more health-related data items calculated based on the genetic information, the status information, the desired numerical information, and accumulated numerical information 
corresponding to the activity or the state ([0079]-[0080] disclose priority information (“ranking and rating systems”; The grading system is applied after cross referencing the database of comorbidities, genetic testing”; [0141] discloses “customized health and wellness recommendations are developed based on medical and health-related information on the interrelationships of this data. The ratings and rankings of user data determined from the above 
display the guide information through the display based on at least part of the priority information ([0193] “The user interface in FIG. 9 and FIG. 10 may include a recommendations section which displays one or more recommendations to the user in order to help achieve one or more goals with regard to the user's health and wellness. The recommendations may be based on the user's profile and be updated based on current information that is periodically or constantly being input to the front-end cloud server by the third party data sources”; [0141] “customized health and wellness recommendations are developed 
Mouchantaf teaches a system that obtains status information from a motion sensor and genetic information, stores the information, obtains rule information associated with the genetic information and status information, determines a goal based on the genetic/status/rule information, and obtains guide information associated with one or more health-related data items based on the at least one part of the attribute information. Mouchantaf does not explicitly teach the above limitations, but Damani does. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the system of Mouchantaf with these teachings of Damani, to include a graphical object corresponding to an activity or state of a user with the motivation of using graphical icons in a dashboard that may be presented to the user to display profile and health information (Damani at [0020]); to select at least one part of attribute information on the activity or state based on at least some of the genetic information, wherein the attribute information comprises priority information calculated based on genetic, status, desired numerical information and accumulated numerical information, with the motivation of analyzing user-specific data for developing comprehensive, personalized health and wellness programs (Damani [0017]), to incorporate genetic predispositions of an individual into a user profile which 
 Mouchantaf discloses that the genetic information of the user is stored in memory, but Mouchantaf/Damani do not disclose store the genetic information of the user in a Security Enhancement (SE) area of the memory. 
	Williams, which is directed to facilitating establishment of a virtual medical consultation session, does teach store the […genetic…] information of the user in a Security Enhancement (SE) area of the memory ([0042] “the end-user devices 105, 110-1 may store the protected health information 170 in a secure memory”). 
	Mouchantaf discloses storing genetic information in a memory. Mouchantaf/Damani do not explicitly teach that the genetic information is stored in a SE area of the memory. Williams does teach storing protected health information in a secure memory. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mouchantaf/Damani with these teachings of Williams, to store the genetic information (as taught by Mouchantaf/Damani) in a security enhancement area of the memory as taught by Williams, with the motivation of tightly controlling access to protected health information (Williams [0042]).  Examiner prospectively notes that nothing in the claim language preludes a “SE area of the memory” from being the same as the whole memory, and as such, the Williams reference reads on the claim language.  

Regarding Claim 11, the limitations are the same or substantially similar as those in Claim 1. The only difference is that Claim 1 is directed to an electronic device and Claim 11 is a method (at [0008]). Therefore, the discussion above with respect to Claim 1 is equally applicable to Claim 11. 

Regarding Claim 18, Mouchantaf/Damani/Williams disclose the limitations of Claim 1. Claim 18 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 18. The only difference is that Claim 18 includes the limitation store one or more health-related data items which is also taught by Mouchantaf (at [0008] “receiving a first data set comprising measurements of bodily movements obtained from an accelerometer mounted to the user's body; receiving a second data set comprising genetic data associated with said user; storing said first and second data sets in respective first and second tables in a data store”). 

Regarding Claim 2, Mouchantaf/Damani/Williams disclose the limitations of Claim 1. Damani further teaches comprising a communication module, wherein the processor is configured to receive at least part of the genetic information from an external electronic device through the communication module ([0058] discloses “one embodiment of a system 100 of collecting and analyzing user-specific data...In this embodiment, data on a user is collected from a plurality of sources 102, such as a mobile health device 102A, a mobile application on a portable electronic device 102B or through manual user entry 102C via a computing device… In one embodiment, these devices may communicate with one or more source servers 104, such as device or application servers that receive data collected and then communicate with a dashboard server 106 of a front-end cloud server to collect the data for analysis. In addition to the devices, additional user data may be collected at the dashboard database in the form of genomic data 102D from a genomic report or lab results 102E from lab tests that the user has undergone….The dashboard server and database 106 will collect and 
Mouchantaf/Damani/Williams teach a system that obtains status information of a user via a motion sensor, genetic information, stores the genetic information, obtains rule information associated with the genetic information and status information, determines a desired numerical goal based on at least one of genetic/status/rule information, selects at least one part of attribute information, obtains guide information, and displays the guide information. Mouchantaf does not explicitly teach how the genetic information is received, but Damani does teach that the genetic information is received from an external electronic device through a communication module. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mouchantaf/Damani/Williams with these teachings of Damani, with the motivation of using user-specific data (genetics) to develop personalized health and wellness programs (Damani [0064]). 

Regarding Claim 12, Mouchantaf/Damani/Williams disclose the limitations of Claim 11. Damani further discloses receiving, by the electronic device, at least part of the genetic information from an external electronic device through a communication module ([0058] discloses “one embodiment of a system 100 of collecting and analyzing user-specific data...In this embodiment, data on a user is collected from a plurality of sources 102, such as a mobile health device 102A, a mobile application on a portable electronic device 102B or through manual user entry 102C via a computing device… In one embodiment, these devices may communicate with one or more source servers 104, such as device or application servers that receive data collected and then communicate with a dashboard server 106 of a front-end cloud server to collect the data for analysis. In addition to the devices, additional user data may be 
Mouchantaf/Damani/Williams teach a system that obtains status information of a user via a motion sensor, genetic information, stores the genetic information, obtains rule information associated with the genetic information and status information, determines a desired numerical goal based on at least one of genetic/status/rule information, selects at least one part of attribute information, obtains guide information, and displays the guide information. Mouchantaf does not explicitly teach how the genetic information is received, but Damani does teach that the genetic information is received from an external electronic device through a communication module. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mouchantaf/Damani/Williams with these teachings of Damani, with the motivation of using user-specific data (genetics) to develop personalized health and wellness programs (Damani [0064]). 
Regarding Claim 19, Mouchantaf/Damani/Williams teach the limitations of Claim 18. Damani further teaches further comprising program code that when executed by the at least one processor of an electronic device, causes the at least one processor to: determine an output attribute of one or more health-related data items at least based on the priority information. ([0193] “The user interface in FIG. 9 and FIG. 10 may include a recommendations section which displays one or more recommendations to the user in order to help achieve one or more goals with regard to the user's health and wellness. The 
Mouchantaf teaches a system that obtains status information from a motion sensor and genetic information, stores the information, obtains rule information associated with the genetic information and status information, determines a goal based on the genetic/status/rule information, and obtains guide information associated with one or more health-related data items based on the at least one part of the attribute information. Mouchantaf does not explicitly teach the above limitations, but Damani does. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mouchantaf/Damani/Williams with these teachings of Damani, to display the information to the user based at least in part on priority information with the motivation of ranking health information of a patient ([0080])to provide specific recommendations.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchantaf et al (US Publication 20200260962A1) over Damani et al (US Publication 20160217266A1), further in view of Williams et al (US Publication 20160026769A1), further in view of Itakura et al (JP2002215028A).

Regarding Claim 3, Mouchantaf/Damani/Williams do not disclose the following, but Itakura et. al. which is directed to a method, system and program for properly managing genetic information, does teach receive encrypted data corresponding to at least part of the genetic information as at least part, of an operation of receiving at least part of the genetic information ([0016] teaches “managing security by encryption personal genetic information generated from DNA information of the individual”; [0017-0018] also teach encrypting personal genetic information; [0025] teaches that genetic information is sent in an encrypted format); and 
obtain the genetic information by decrypting the encrypted data ([0018] teaches “personal identification contained in the DNA information during decoding managing security by performing the decryption key generated from the information”).
Mouchantaf/Damani/Williams do not teach encryption/decryption of the genetic data.  Itakura teaches a system and method of properly managing genetic information using encryption/decryption.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mouchantaf/Damani/Williams with the teachings of Itakura to ensure personal privacy of an individual’s genetic information (Itakura [0012]). 
Regarding Claim 13, Mouchantaf/Damani/Williams do not disclose the following, but Itakura et. al. which is directed to a method, system and program for properly managing  receiving, by the electronic device, encrypted data corresponding to at least part of the genetic information ([0016] teaches “managing security by encryption personal genetic information generated from DNA information of the individual”; [0017-0018] also teach encrypting personal genetic information; [0025] teaches that genetic information is sent in an encrypted format); and
decrypting, by the electronic device, the encrypted data to generate the genetic information ([0018] teaches “personal identification contained in the DNA information during decoding managing security by performing the decryption key generated from the information”)
Mouchantaf/Damani/Williams do not teach encryption/decryption of the genetic data.  Itakura teaches a system and method of properly managing genetic information using encryption/decryption.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mouchantaf/Damani/Williams with the teachings of Itakura to ensure personal privacy of an individual’s genetic information (Itakura [0012]). 

Claim 8, 9, 10, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchantaf et al (US Publication 20200260962A1) over Damani et al (US Publication 20160217266A1), further in view of Williams et al (US Publication 20160026769A1), further in view of Cheng et al (US Patent 10080530B2).

Regarding Claim 8, Mouchantaf/Damani/Williams do not disclose the following, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does teach  wherein the processor is configured to update the accumulated numerical information based on at least part of the status information (Col 8, lines 47-48 
Mouchantaf/Damani/Williams teach a system of tracking status information such as calories or goals, but do not explicitly teach updating the numerical information based at least in part on status information. Cheng does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mouchantaf/Damani/Williams with the teachings of Cheng, in order to calculate and store the number of steps taken by the user from data collected by embedded sensors (Col 4 lines 32-34 and provide a way for people to track their activity levels throughout the day to accomplish fitness goals (Cheng, Col 1 lines 33-35).

Regarding Claim 9, Mouchantaf/Damani/Williams do not teach, but Cheng, which is directed to a method and system of tracking activity data and presenting it to the user, does teach wherein the processor is configured to: compare the accumulated numerical information and the desired numerical information; and (Col 1, lines 62-67 teaches “For each of the intervals, the method determines from the motion data a number of steps taken by the user during the interval, comparing the number of steps taken by the user against a goal defined by a predetermined number of steps to be taken by the user during the interval”)
provide a notification associated with the activity or the state via the output module when a comparison result satisfies a specified condition (Col 8, lines 59-65 teach “FIG. 3D illustrates a congratulatory message shown when the user reaches the hourly goal. In one embodiment, the icon changes color (e.g., the icon of the person is solid green instead of white with a black outline), the circle also changes format (e.g., the circle is completely filled in a 
Mouchantaf/Damani/Williams teach a system of tracking status information such as calories or goals.  Damani teaches tracking of steps and calories, but does not explicitly teach comparing the accumulated numerical information to desired numerical information, and providing a notification when a comparison result satisfies a specified condition. Cheng does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Mouchantaf/Damani/Williams with the teachings of Cheng, to compensate users for ongoing achievements through the day with motivating messages for an improved user experience (Col 4, lines 9-11, Cheng).
Regarding Claim 10, Mouchantaf/Damani/Williams/Cheng teach the limitations of Claim 9. Mouchantaf further discloses the memory stores rule information associated with the genetic information and the status information ([0008] “receiving a first data set comprising measurements of bodily movements obtained from an accelerometer mounted to the user's body; receiving a second data set comprising genetic data associated with said user; storing said first and second data sets in respective first and second tables in a data store; performing a correlation analysis to identify an association between data of said first table and data of said second table; storing, in said data store, a rule representative of said association”). 
Mouchantaf does not explicitly disclose, but Damani further teaches wherein the processor is configured to determine the desired numerical information based on at least one of the genetic information, the status information, and the rule information ([0163] “Each user will be provided with a nutritional assessment based on their genetic, health and fitness evaluation which is designed to help the user consume foods which will maximize their health, decrease risk factors and target any genetic predispositions for certain types of foods 
Mouchantaf/Damani/Williams/Cheng teach a system of tracking status information such as calories or goals and comparing the accumulated numerical information to a desired numerical information.  Damani teaches tracking of steps and calories, but does not explicitly teach comparing the accumulated numerical information to desired numerical information, and providing a notification when a comparison result satisfies a specified condition. Cheng does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Mouchantaf/Damani/Williams/Cheng with these teachings of Damani, to incorporate genetic information to enable a personalized nutrition plan ([0133]). 
Regarding Claim 16, Mouchantaf/Damani/Williams/Cheng teach the limitations of Claim 8. Claim 16 contains the same or substantially similar limitations, and the discussion above with respect to Claim 8 is equally applicable to Claim 16. 

Regarding Claim 17, Mouchantaf/Damani/Williams/Cheng teach the limitations of Claim 9. Claim 17 contains the same or substantially similar limitations, and the discussion above with respect to Claim 9 is equally applicable to Claim 17.

Regarding Claim 20, Mouchantaf/Damani/Williams/Cheng teach the limitations of Claim 9. Claim 20 contains the same or substantially similar limitations, and the discussion above with respect to Claim 9 is equally applicable to Claim 20.


Response to Applicant’s Remarks/Arguments
Please note: all references to pages of Applicant’s Remarks/Arguments are referring to page numbers as printed. 

101 Rejection
	Applicant’s arguments have been fully considered, but are not persuasive.  
	At top of page 10, Applicant summarizes previous rejections and submits that the claims as amended are not directed to an abstract idea and recite significantly more than an abstract idea. Specifically, Applicant asserts that under Step 2A Prong two of the analysis, even if the claims recite an abstract idea, the claims recite additional elements that integrate the judicial exception into a practical application, citing to MPEP 2106.04(II). Applicant further asserts that the claims integrate any judicial exception into a practical application because the combination of steps provide improved functionality of an electronic device to maintain stored genetic information of the user and provide, based on priority information on the one or more health related data items calculated based on the genetic information, display guide information.  Examiner notes that Applicant has not pointed to any relevant portions of specification that disclose how the claimed system demonstrates improved functionality over existing systems.  Applicant recites other features of Claim 1 (e.g., the device obtains and stores genetic information of a user) and asserts these are not merely “selecting particular attribute information”. Please see 101 section above which delineates which claim elements have been classified as additional elements (e.g., outside of the abstract idea, such as obtaining genetic 
	At top of page 12, Applicant argues that the claims do not recite operations which can be performed in the mind. Examiner notes that this argument is moot as 101 section above has been updated to reflect amended claim language to show how the claim is directed to methods of organizing human activity. Applicant further asserts that the computing components for the claimed operations are not generic, but Applicant has not offered further evidence or citation to relevant portion of Specification. 
On page 13, Applicant cites to MPEP 2106.05(f)(2), which states that a claim that purports to improve computer capabilities or improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. Examiner note that Applicant has not cited to any relevant portions of Specification that identifies technological improvements realized by the claimed invention over prior art.  Without identification of a technical problem or description of technical improvements realized by the claim over the art, it cannot be determined that the claimed invention actually improves upon conventional functioning of a computer or upon conventional technology or technological processes. 
	Next, Applicant argues that the claims do not recite an abstract idea and satisfy Step 2A Prong 1, arguing that the claims are not directed towards mathematical concepts, methods of organizing human activity, or mental processes.  Examiner respectfully disagrees; see 101 section above which details how the independent claims are directed to methods of organizing human activity. 
	At bottom of page 13, Applicant states that the “entire claim is directed to a mental process”. Though this argument is moot as 101 section above has been updated to reflect amended claim language and the abstract idea has been identified as being directed to methods of organizing human activity, Examiner notes that per Final Office Action (FOA) dated 04/27/21, the claim limitations were identified as to which were part of the abstract idea and 
	For the reasons outlined above, 101 Rejection of Claims 1-3, 8-13, 16-20 is maintained.  The 101 section above has been updated to reflect amended claim language. 

	 
103 Rejections
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection have been necessitated by amendments.  The 103 Rejection is maintained.  


CONCLUSION
                                                                                                                                                                                                 	                                                                                                                                                                                   	The prior art not cited is made of record: GB2553273A to Decombel et al which teaches a method of determining an optimum wellness regime including physiological/biological states of the user combined with genetic factors. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626